Citation Nr: 0803137	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder, to 
include as secondary to the service-connected bilateral foot 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a neck disorder, to 
include as secondary to the service-connected bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1985 to 
November1996.  She subsequently was a member of the Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied the reopening of the 
appellant's claims for service connection for a back disorder 
and a neck disorder.

The Board notes that the appellant's claims for service 
connection for back and neck disorders were originally denied 
in a February 1997 rating decision.  The appellant was 
notified that same month and did not appeal.  The February 
1997 rating decision, therefore, represents the last final 
action on the merits of the service connection claims for 
back and neck disorders.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The February 1997 rating decision also represents 
the last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Neither one of these claims may be reopened 
in the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the appellant's 
claims may be reopened only if new and material evidence has 
been secured or presented since the February 1997 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was scheduled for a Board hearing at the RO on 
December 7, 2007; however, she failed to appear at that 
hearing.  Later that month, the appellant submitted a written 
statement in which she said that she had been at a funeral on 
the day of the scheduled Travel Board hearing and that she 
had been unable to get back in time for the hearing.  Based 
on that, the appellant requested a rescheduling of the 
hearing.  Therefore, this case must be remanded.

Accordingly, the case is REMANDED for the following action: 

The RO should ascertain whether the 
veteran desires a Travel Board hearing to 
be held at the RO or a video-conference 
hearing.  Following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2007), the RO should 
then schedule the veteran for either a 
Travel Board hearing or a video-
conference hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

